Exhibit 23.1 WELD ASIA ASSOCIATES (A PCAOB Registered Firm) 13-8, The Boulevard Office, Mid Valley City, Lingkaran Syed Putra, 59200Kuala Lumpur, Malaysia Tel : (603) 2284 5126Fax : 2284 7126 E: info@weldasia.com W: www.weldasia.com CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors Apple Green Holding, Inc (A Development Stage Company) We hereby consent to the inclusion in this form 10-K, Annual Report pursuant to section 13 or 15(d) of the Securities Exchange Act of 1934 of our report dated April 30 , 2014 relating to the financial statements of Apple Green Holding, Inc. as of the and for the year ended December 31, 2013. /s/ WELD ASIA ASSOCIATES WELD ASIA ASSOCIATES Date: 30 April 2014 Kuala Lumpur, Malaysia
